DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 18 May 2021), Claims 32-42, 44-49, and 51 are pending.
Based on the current set of claims (Claims, 18 May 2021), Claims 32, 44, and 51 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the objection of Claims 32, 35, 36, 45, 46, 47, 49, and 51 have been fully considered and are persuasive.  The objection of Claims 32, 35, 36, 45, 46, 47, 49, and 51 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 33, 34, 43, 45, 46, and 50 have been fully considered and are persuasive.  The objection of Claims 33, 34, 43, 45, 46, and 50 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 33, 34, 35, 36, 40, 43, 45, 46, and 50 have been fully considered and are persuasive.  The objection of Claims 33, 34, 35, 36, 40, 43, 45, 46, and 50 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 35 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 35 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 33 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 33 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments with respect to Claims 32-42, 44-49, and 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-34, 44, 45-47, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20160128093 A1; hereinafter referred to as “Lee”).
Regarding Claim 51, Lee discloses a first user equipment (UE), comprising: 
at least one processor (¶67-69 & ¶229 & Fig. 5, Lee discloses a user equipment comprising a processor); and 
at least one memory, the at least one memory containing instructions executable by the at least one processor (¶67-69 & ¶229 & Fig. 5, Lee discloses a user equipment comprising a memory for storing software code to be executed by the processor), whereby the first UE is operative to: 
send or receive a communication carrying data related to a sidelink between the first UE and a second UE (¶222 & Fig. 17 (S1711), Lee discloses sending, from a transmitting (TX) user equipment (UE) to a receiving (RX) UE, a media access control (MAC) packet data unit (PDU) where the PDU corresponds to a previous sidelink grant); and 
identify the sidelink to which the data relates using a sidelink ID (¶146-148, Lee discloses identifying a sidelink between the TX UE and the RX UE by receiving the MAC PDU comprising the header further comprising source identifier (SRC) and a destination identifier (DST).  Examiner correlates the combination of the SRC and the DST as "a sidelink ID"), the sidelink ID comprising a full identity (ID} for identifying one of the first and second UEs (¶146-148 & Fig. 13E, Lee discloses that the SRC and the DST comprises a source ID for identifying the TX UE) and a short ID for identifying the other of the first and second UEs (¶146-148 & Fig. 13E, Lee discloses that the SRC and the DST comprises a destination ID for identifying the RX UE), the full ID being longer than the short ID (¶146-148 & Fig. 13E, Lee discloses that the SRC, having a length of 24 bits, is longer in bits than the DST, having a length of 16 bits).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 51.
Regarding Claim 33, Lee discloses the method of claim 32.
Lee further discloses the method comprises:
in response to a first predetermined condition being satisfied, determining that the first UE is to be identified in the sidelink ID by the full ID and the second UE is to be identified in the sidelink ID by the short ID (¶146-148 & Fig. 13E, Lee discloses that, in response to the TX UE being the transmitting UE, the SRC identifies the TX UE and the DST identifies the RX UE); 
determining the full ID for the first UE (¶149-150 & Fig. 13E, Lee discloses that the SRC is derived/determined from higher layer of the TX UE, generated by the TX UE, or derived from the Pro-Se UE ID); 
determining the short ID for the second UE (¶149-150 & Fig. 13E, Lee discloses that the DST is derived/determined from the ProSe Layer-2 Group ID provided by higher layer); and 
sending the full ID of the first UE and the short ID for the second UE to the second UE or a base station (¶222 & Fig. 17 (S1711), Lee discloses sending, from the TX UE to the RX UE, the MAC PDU where the header of the MAC PDU comprises the SRC and the DST).
Regarding Claim 34, Lee discloses the method of claim 32.
Lee further discloses the method comprises:
in response to a second predetermined condition being satisfied, determining that the first UE is to be identified in the sidelink ID by the short ID and the second UE is to be identified in the sidelink ID by the full ID (¶146-148 & Fig. 13E, Lee discloses that, in response to the RX UE being the receiving UE, the DST identifies the RX UE and the SRC identifies the TX UE); and 
receiving the short ID for the first UE and the full ID of the second UE from the second UE or a base station (¶222 & Fig. 17 (S1711), Lee discloses receiving, from the TX UE by the RX UE, the MAC PDU where the header of the MAC PDU comprises the SRC and the DST).
Regarding Claim 44, Lee discloses the method of claim 32.
Lee further discloses the sidelink is a unicast sidelink or a multicast sidelink (¶222 & Fig. 17 (S1711), Lee discloses sending the MAC PDU in a unicast fashion from the TX UE to the RX UE), and the sidelink ID is used to identify the sidelink on layer 1, L1 (¶146-148 & Fig. 13E, Lee discloses that the SRC and the DST comprises a source ID which may be generated from a Layer 1 (L1)).
Regarding Claim 45, Claim 45 is rejected on the same basis as Claim 51.
Regarding Claim 46, Claim 46 is rejected on the same basis as Claim 33.
Regarding Claim 47, Claim 47 is rejected on the same basis as Claim 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhou et al. (US 20140237125 A1; hereinafter referred to as “Zhou”).
Regarding Claim 35, Lee discloses the method of claim 33.
However, Lee does not explicitly disclose the full ID is a locally unique ID; and wherein determining the full ID comprises receiving the full ID of the first UE from a base station.
Zhou teaches the full ID is a locally unique ID (¶92, Zhou teaches that the D2D ID of the UE is unique); and 
wherein determining the full ID comprises receiving the full ID of the first UE from a base station (¶92, Zhou teaches that the D2D ID of a UE may be allocated by the network to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the full ID is a locally unique ID; and wherein determining the full ID comprises receiving the full ID of the first UE from a base station as taught by Zhou because data transmission in a congested network is improved by allowing D2D devices to perform resource management and configuration, establishment, and management of a D2D link without the need for network control (Zhou, ¶5).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US 20130040677 A1; hereinafter referred to as “Lee2”).
Regarding Claim 36, Lee discloses the method of claim 33.
However, Lee does not explicitly disclose the full ID is a locally unique ID, and wherein determining the full ID comprises: receiving, from one or more surrounding UEs, one or more full IDs which are being used by the one or more surrounding UEs; and selecting, as the full ID of the first UE, from a predetermined pool of full IDs, a full ID that has not been used by the one or more surrounding UEs for a predetermined time period.
Lee2 teaches the full ID is a locally unique ID (¶68-70 & Fig. 2, Lee2 teaches that each D2D ID is unique to the user terminal and the adjacent terminals), and 
wherein determining the full ID comprises: 
receiving, from one or more surrounding UEs, one or more full IDs which are being used by the one or more surrounding UEs (¶68 & Fig. 2 (202), Lee2 teaches receiving, by a user terminal from a plurality of adjacent terminals, broadcasts where each broadcast comprises a D2D ID corresponding to the transmitting adjacent terminal); and 
selecting, as the full ID of the first UE, from a predetermined pool of full IDs, a full ID that has not been used by the one or more surrounding UEs for a predetermined time period (¶69 & Fig. 2 (204), Lee2 teaches selecting, by a user terminal, a new D2D ID from a D2D ID pool where the new D2D ID is different from the plurality of D2D IDs collected via reception of the broadcasts).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the full ID is a locally unique ID, and wherein determining the full ID comprises: receiving, from one or more surrounding UEs, one or more full IDs which are being used by the one or more surrounding UEs; and selecting, as the full ID of the first UE, from a predetermined pool of full IDs, a full ID that has not been used by the one or more surrounding UEs for a predetermined time period as taught by Lee2 because the reduction of D2D ID collision improves the allocation of D2D ID of a user terminal in a communication network (Lee2, ¶9).
Claim 37 and Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino in view of Baligh et al. (US 20160227463 A1; hereinafter referred to as “Baligh”).
Regarding Claim 37, Sorrentino discloses the method of claim 33.
However, Lee does not explicitly disclose the short ID is determined for the second UE based on a number of simultaneous sidelinks in which the first UE is or can be involved.
¶164, Baligh discloses that an internal ID for each user equipment in a D2D group controlled by a master UE where the number of bits in the internal ID is based upon the number of UEs in the D2D group).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by selecting, as the full ID of the first UE, from a predetermined pool of full IDs, a full ID that has not been used by the one or more surrounding UEs for a predetermined time period as taught by Baligh because D2D communication is improved by electing a master user equipment to coordinate D2D communication with the D2D group which reduces the processing by the core network (Baligh, ¶29).
Regarding Claim 49, Claim 49 is rejected on the same basis as Claim 37.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liu et al. (US 20150281953 A1; hereinafter referred to as “Liu”).
Regarding Claim 38, Lee discloses the method of claim 32.
However, Lee does not explicitly disclose participating in the ID determination procedure comprises: sending information about the sidelink to a base station; and receiving the sidelink ID from the base station.
Liu teaches participating in the ID determination procedure comprises: 
sending information about the sidelink to a base station (¶48 & Fig. 1 (S101), Liu teaches sending information indicating a desire to receive a D2D key); and 
receiving the sidelink ID from the base station (¶48 & Fig. 1 (S120 & S125), Liu teaches receiving, from a first radio access node, information indicating a D2D key).
Liu, ¶5).
Regarding Claim 39, Lee in view of Liu discloses the method of claim 38.
Lee further discloses sending the received sidelink ID to the second UE on the sidelink (¶222 & Fig. 17 (S1711), Lee discloses that the transmitted MAC PDU comprises the DST).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Guo et al. (WO 2013044718 A1; hereinafter referred to as “Guo”).
Regarding Claim 41, Sorrentino discloses the method of claim 32.
Lee further discloses generating a data packet that contains at least information about the short ID of the sidelink ID (¶222 & Fig. 17 (S1711), Lee discloses generating, by the TX UE, a media access control (MAC) packet data unit (PDU) where the PDU comprises the DST);
transmitting the encoded data packet to the second UE on the sidelink (¶222 & Fig. 17 (S1711), Lee discloses transmitting, from a transmitting (TX) user equipment (UE) to a receiving (RX) UE, a media access control (MAC) packet data unit (PDU) where the PDU corresponds to a previous sidelink grant); and 
¶146-148 & Fig. 13E, Lee discloses that the SRC and the DST comprises a source ID for identifying the TX UE).
However, Lee does not explicitly disclose encoding the data packet; and wherein encoding the data packet comprises scrambling the data packet with the full ID of the sidelink ID.
Guo teaches encoding the data packet (Abstract, Guo teaches encoding a data packet by scrambling a data packet for transmission with a D2D communication identifier); and wherein encoding the data packet comprises scrambling the data packet with the full ID of the sidelink ID (Abstract, Guo teaches encoding a data packet by scrambling a data packet for transmission with a D2D communication identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by encoding the data packet; and wherein encoding the data packet comprises scrambling the data packet with the full ID of the sidelink ID as taught by Guo because D2D authorization and security requirements are satisfied by implementing a wireless network temporary network identifier and base station identifiers (Guo, Abstract).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino in view of He et al. (US 20150139197 A1; hereinafter referred to as “He”).
Regarding Claim 49, Lee discloses the method of claim 45.
However, Lee does not explicitly disclose the method further comprises receiving the sidelink ID from one of the first and second UEs and sending the received sidelink ID to the other of the first and second UEs.
He teaches the method comprises:
receiving the sidelink ID from one of the first and second UEs (¶30, He teaches receiving, by an evolved node B (eNB) from a first user equipment (UE), a D2D ID); and 
sending the received sidelink ID to the other of the first and second UEs (¶30, He teaches sending, by the eNB to other UEs, a list of D2D IDs generated from messages transmitted by all UEs).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by receiving the sidelink ID from one of the first and second UEs and sending the received sidelink ID to the other of the first and second UEs as taught by He because reducing the overload of traffic at a base station by allowing D2D communication (He, ¶3).

Allowable Subject Matter
Claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474